DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner’s Note
	The Examiner acknowledges the amendment of claim 1 and the cancellation of claim 2.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 & 3 are rejected under 35 U.S.C. 103 as being unpatentable over Fujii (US 2018/0038995 A1).
With regard to claim 1, Fujii teaches a transparent article comprising a glass substrate (Applicant’s “transparent base”), wherein a main surface of the glass substrate includes a rough surface portion that is roughened, and has a roughness RMS (root mean square height, Sq) of 0.01 – 0.5 µm (paragraphs [0007] & [0058]), which overlaps with Applicant’s claimed range of 0.08 µm or less. Additionally, the glass substrate has an average length RSm of a roughness curve element in the range of 5 – 30 µm (paragraphs [0007] & [0060]), which overlaps with Applicant’s claimed range of 20 µm or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
The rough surface portion has a ratio of the root mean square height (Sq) and the mean width (RSm) of roughness curve profile elements (Sq/RSm) [0.01 – 0.5 µm divided by 5 – 30 µm] is 0.00033 - 0.0167, which overlaps with Applicant’s claimed range of 0.004 or less. As discussed above, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990).
With regard to claim 3, the glass substrate has an average length RSm of a roughness curve element in the range of 5 – 30 µm (paragraphs [0007] & [0060]), which overlaps with Applicant’s claimed range of 15 µm or less.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1 & 3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/500,811, in view of Fujii (US 2018/0038995 A1). 
With regard to claim 1, App. No. 16/500,811 claims a transparent article comprising a transparent base material and roughened uneven surface arranged on at least one surface of the transparent base material, wherein the uneven surface has a surface roughness Sq (Applicant’s “root mean square height”) of 50 nm (0.050 µm) or less.
App. No. 16/500,811 fail to claim the mean width (RSm) of roughness curve profile elements.
However, Fujii teaches it is best if the RSm is 5 – 30 µm to suppress sparkle and printing unevenness (paragraph [0061]). 
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Therefore, based on the teachings of Fujii et al., it would have been obvious to one of ordinary skill in the art prior to the effective filing date to adjust the average length of the roughness (RSm) curve profile element in the range of 5 µm – 30 µm to suppress sparkle of the base of visibility of printing unevenness.
Based on the teachings discussed for claim 1 above, the ratio of the Sq/RSm is in the range of 0.01 or less, which includes Applicant’s claimed range of 0.004 or less.

With regard to claim 3, as discussed above for claim 1, Fujii teaches the RSm should be in the range of 5 – 30, which overlaps with Applicant’s claimed range of 15 µm or less.
This is a provisional nonstatutory double patenting rejection.

Response to Arguments
Applicant argues, “With regard to amended claim 1, Fujii does not teach or suggest the ratio of root mean square height Sq and the mean width RSm of roughness curve profile elements (Sq/RSm). Fujii also does not disclose any examples that satisfy ‘the ratio Sq/RSm of 0.004 or less’ as recited in claim 1.
“Applicant submits that Fujii does not teach or suggest to one of skill in the art to set the ratio of Sq/RSm within the claimed range of amended claim 1 to allow for smooth finger swiping while limiting decreases in the resolution. Since Fujii does not teach or suggest the rough surface portion having a ratio of the root mean square height Sq and the mean width RSm of roughness curve profile elements (Sq/RSm) of 0.004 or less, Applicant submits that claim 1 is not obvious over Fujii” (Remarks, Pg. 3).
EXAMINER’S RESPONSE: Applicant's arguments have been fully considered but they are not persuasive. First, as discussed above for claim 1, Fujii et al. has a roughness RMS (root mean square height) of 0.01 – 0.5 µm (paragraphs [0007] & [0058]), and as discussed above for claim 3, the glass substrate has an average length RSm of a roughness curve element in the range of 5 – 30 µm (paragraphs [0007] & [0060]). The length and width of the glass substrate may be arbitrarily assigned. Therefore, the ratio of these values is 0.00033 - 0.0167, which overlaps with Applicant’s claimed range of 0.004 or less.
As set forth in MPEP 2144.05, in the case where the claimed range “overlap or lie inside ranges disclosed by the prior art”, a prima facie case of obviousness exists, In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990). 
Second, the teachings of a reference are not limited to the working examples. MPEP 2122 [R-6]. II. states:
Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments.  In re Susi, 440 F.2d 442, 169 USPQ 424 (CCPA 1971).  "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use."  In re Gurley, 27 F.3d 551, 554, 31 USPQ 2d 1130, 1132 (Fed. Cir. 1994) 

Applicant argues, “The claims are provisionally rejected on the ground of non-statutory double patenting as being unpatentable over claim 1 of co-pending Application No. 16/500,811, in view of Fujii (US 2018/0038995 A1).
“Applicant notes that these rejections are provisionally rejections and can be rendered moot by a variety of factors including claim amendments made to the provisionally rejected claims or the claims of the co-pending application. Therefore, Applicant respectfully requests that this rejection be held in abeyance until such time that the patentable subject matter for the present application has been identified, after which a terminal disclaimer may be considered and submitted (Remarks, Pg. 4).
EXAMINER’S RESPONSE: The rejection has been maintained.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICOLE T GUGLIOTTA whose telephone number is (571)270-1552. The examiner can normally be reached M - F (Noon to 10 p.m.).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frank Vineis can be reached on 571-270-1547. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NICOLE T GUGLIOTTA/Examiner, Art Unit 1781                                                                                                                                                                                                        

/FRANK J VINEIS/Supervisory Patent Examiner, Art Unit 1781